 



EXHIBIT 10(u)
 
SUMMARY OF SENIOR EXECUTIVE RETIREE HEALTH CARE BENEFIT PLAN
 
Zapata Corporation (“Zapata”) has established a senior executive retiree health
care benefit plan (the “Plan”). Under the Plan, retired senior executive
officers of Zapata who are elected to their positions by the Board of Directors,
and their spouses are eligible to receive health insurance benefits consistent
with Zapata’s existing benefits available to employees, after their retirement
from Zapata.
 
Participation of individuals in the Plan is determined by the Board of Directors
upon recommendation of the independent Compensation Committee of the Board of
Directors. The Board of Directors may consider several factors in determining
participation in the Plan, including length of employment, amount of time
elapsed since the individual was last employed by Zapata, other retirement or
health care benefits available to the individual and any other factors its deems
appropriate.

